DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed August 31, 2022 in response to the Office Action of June 3, 2022, is acknowledged and has been entered. Claims 21-40 and 66 are pending. Claims 1-20, 36, 41-65, and 67-79 are canceled. Claims 21, 27, 32-34 are amended. Claims 35, 37-40 remain withdrawn. Claims 21-34 and 66 are currently being examined.

Maintained Rejection
(amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 21-34 and 66 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 66 was not amended and still recites that the antibody is characterized by CDR sequences as follows in a table listing CDRs1-3 for the heavy and light chains of antibodies 3D5 and 4G5. Although claim 66 recites that the antibody “is characterized by CDR sequences as follows,” there is no indication of exactly how the antibody is “characterized by” the CDRs, which CDRs the antibody is required to have if any, how many it is required to have, and from which antibodies. Claim 66 only recites that the antibody is “characterized by CDR sequences as follows.” Therefore, scope of the claimed antibodies cannot be determined based on the claim language and table.
Claim 21 and claim 27 are amended to recite that the antibody comprises “one of the clone-paired sets of CDR sequences as follows” in the table recited. Although the claims recite that the antibody “comprises one of the clone-paired sets of CDR sequences”, there is no indication of exactly which CDR sequences are paired, which clones the sequences are paired from, or how many clone-paired CDR SEQ ID NOs the antibody is required to have. A “pair” is reasonably interpreted as a number as few as two (i.e., an antibody comprising only CDR1-L and CDR2-L of 3D5). A “clone-paired set of CDR sequences” is reasonably interpreted as comprising mixed CDR sequences paired from any clones in the table (i.e., 3D5 clone CDR sequence paired with 4G5 clone CDR sequences, such as a pair of 4G5 clone CDR1-L with 3D5 clone CDR1-L sequence).  Thus, the claim is unclear if the claimed antibody comprises a set of as few as two CDR sequences paired from the same clone, a set of as few as two CDR sequences paired from different clones, or sets of one CDR sequence paired from two different clones, or sets of multiple CDRs paired from the same clone or different clones. Therefore, scope of the claimed antibodies cannot be determined based on the claim language and presence of a table. 
Examiner maintains their suggestion of: amending the claim to delete the table and recite something similar to: “wherein the antibody comprises CDR SEQ ID NOs:1-6 or the antibody comprises CDR SEQ ID NOs:1, 2, and 4-7.” 
Applicants must delete the tables in the claims and clearly write out and define the sequences comprised by the claimed antibodies to move forward to allowance.

Response to Arguments
3.	Applicants argue that they amended the claims as suggested by Examiner.

4.	The arguments have been considered but are not persuasive. Applicants did not amend the claims as suggested by Examiner, and claim 66 was not amended at all. Examiner suggested in the previous office action (p. 3, section 3):
amending the claim to delete the table and recite something similar to: “wherein the antibody comprises CDR SEQ ID NOs:1-6 or the antibody comprises CDR SEQ ID NOs:1, 2, and 4-7.”
	Applicants did not delete the tables and amend the claims to reflect the suggested wording clarifying what CDR sequences the antibodies comprise, as suggested by Examiner, but rather, kept the tables in the claims and the references to the tables in the claims, and added a new table to claim 27. Examiner strongly urges Applicants to delete the tables and adopt the language suggested by Examiner to clarify what CDR sequence are comprised by the claimed antibodies, in order to move toward allowance.

5.	All other objections and rejections recited in the Office Action mailed June 3, 2022 are hereby withdrawn in view of amendments.


6.	Conclusion: No claim is allowed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642